Upon the attached Petition, pursuant to the authority conferred by Rule I of the Rules for the Discipline and Reinstatement of Attorneys of this Court, and upon all the files, records and proceedings herein, the Court makes the following Findings of Fact:
That James McCollister III was duly admitted to the practice of law in the State of Minnesota on April 15, 1943, and has practiced law in Ramsey County, Minnesota, from that date until approximately February 1, 1968. That he paid the registration fees required by the Rules of the Supreme Court for Registration of Attorneys for the year 1968, but has not paid such a fee for the year 1969.
That a Petition and Accusation for discipline was duly filed with the Clerk of the Supreme Court by the State Board of Law Examiners on May 20,1969, and an Order requiring James McCollister III to plead or file his Answer to said Petition was duly issued by this Court. That such Petition and Accusation and Order were delivered to the Sheriff of Ramsey County for service. That such Sheriff has issued his return that James McCollister III cannot be found in Ramsey County. That Herbert C. Davis, counsel for the State Board of Law Examiners, duly filed an Affidavit as representative of the State Board of Law Examiners on July 31, 1969, as required by Rule I of the Rules of the Supreme Court for the Discipline and Reinstatement of Attorneys. That the last known residence address of James McCollister III in Minnesota was 175 Woodlawn Avenue, St. Paul, Minnesota. That he was last known to practice law at 723 Pioneer Building, St. Paul, Minnesota, and that he cannot be found in the State of Minnesota. -
*510That more than thirty (30) days has elapsed since the filing of the Affidavit required by Rule I, as above set forth.
Now, Therefore,
It Is Ordered that the license of James McCollister III to practice law in the State of Minnesota be and is hereby suspended pursuant to the provisions of Rule I of the Rules for the Discipline and Reinstatement of Attorneys until further Order of this Court. A copy of this Order shall be mailed to each Judge of the District Court in this state forthwith.
Dated September 17, 1969.
By the Court
Oscar R. Knutson Chief Justice